NATHANIEL R. JONES, Circuit Judge,
concurring.
I concur in Judge Milburn’s opinion affirming the judgment of the district court. *965I write separately only to set forth my interpretation of today’s decision. It is my understanding that the district court’s dismissal of plaintiffs’ claims that the individual FBI agents were grossly negligent in the supervision or handling of their paid informant is affirmed solely because plaintiffs failed to preserve such claims for trial. The factual allegations of the informant’s conduct, as well as the FBI agents’ knowledge of such conduct, raise serious constitutional questions concerning the duty of government agents to exercise some modicum of control over their informants and to protect the general public (and especially investigatory targets) from the illegal acts of such informants. Cf Nishiyama v. Dickson County, 814 F.2d 277, 281-83 (6th Cir.1987) (en banc) (state actors’ grossly negligent supervision of jail trustee resulting in injury to another may give rise to § 1983 liability).